Exhibit 10.5

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of February 12, 2018 (this “Agreement”),
between Nationstar Mortgage Holdings Inc., a Delaware corporation (the
“Company”), and Michael J. Renoff (the “Stockholder”).

RECITALS

WHEREAS, concurrently herewith, the Company, WMIH Corp., a Delaware corporation
(“Parent”) and Wand Merger Corporation, a Delaware corporation (“Merger Sub”),
are entering into an Agreement and Plan of Merger (as amended, supplemented,
restated or otherwise modified from time to time, the “Merger Agreement”;
capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Merger Agreement), pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Company, with the Company surviving the merger (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder is the record and “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”)) of and is entitled to dispose of and vote
388,862 shares of Parent Common Stock (the “Owned Shares”; the Owned Shares and
any additional shares of Parent Stock (or any securities convertible into or
exercisable or exchangeable for Parent Stock) in which the Stockholder acquires
record and beneficial ownership after the date hereof, including by purchase, as
a result of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”);

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company and the Stockholder are entering
into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Stockholder hereby agree as follows:

1. Agreement to Vote. Prior to the Termination Date (as defined herein), the
Stockholder, in its capacity as a stockholder of Parent, irrevocably and
unconditionally agrees that, at the Parent Meeting, at any other meeting of the
stockholders of Parent (whether annual or special and whether or not an
adjourned or postponed meeting, however called and including any adjournment or
postponement thereof) and in connection with any written consent of stockholders
of Parent (the date of the taking of any such action being an applicable
“Determination Date”), the Stockholder shall, and shall cause any other holder
of record of any of the Stockholder’s Covered Shares to:

(a) when such meeting is held, appear at such meeting or otherwise cause the
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;



--------------------------------------------------------------------------------

(b) vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of approval of the Parent Share Issuance
and the transactions contemplated thereby and any other matters necessary or
reasonably requested by the Company for consummation of the Parent Share
Issuance and the other transactions contemplated by the Merger Agreement,
including the Merger; and

(c) vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares against any
Parent Acquisition Proposal and any other action that would reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or result in a breach of any covenant, representation or warranty or
other obligation or agreement of Parent under the Merger Agreement or result in
a breach of any covenant, representation or warranty or other obligation or
agreement of the Stockholder contained in this Agreement.

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Parent Share Issuance or any action described above is
recommended by Parent Board or Parent Board has effected a Parent Adverse
Recommendation Change.

2. No Inconsistent Agreements. The Stockholder hereby covenants and agrees that
the Stockholder shall not, at any time prior to the Termination Date, (i) enter
into any voting agreement or voting trust with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant a proxy or power of attorney
with respect to any of the Stockholder’s Covered Shares that is inconsistent
with the Stockholder’s obligations pursuant to this Agreement, or (iii) enter
into any agreement or undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.

3. Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, (iii) the time this Agreement is terminated upon the mutual written
agreement of the Company and the Stockholder and (iv) the time of any
modification, waiver or amendment to any provision of the Merger Agreement that
increases the amount, changes the form or otherwise changes in a manner adverse
to the Stockholder the form or amount of consideration payable to the
stockholders of the Company pursuant to the Merger Agreement as in effect on the
date hereof (any such date under clause (i), (ii), (iii) and (iv) being referred
to herein as the “Termination Date”); provided, that the provisions set forth in
Sections 10 to 21 shall survive the termination of this Agreement; provided
further, that termination of this Agreement shall not relieve any party hereto
from any liability for any Willful Breach of, or actual fraud in connection
with, this Agreement prior to such termination.

4. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company as to itself as follows:

 

2



--------------------------------------------------------------------------------

(a) The Stockholder is the only record and a beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement. As of the date hereof, other than the Owned Shares,
the Stockholder does not own beneficially or of record any shares of capital
stock of Parent (or any securities convertible into shares of capital stock of
Parent) or any interest therein.

(b) The Stockholder (i) except as provided in this Agreement, has full voting
power, full power of disposition and full power to issue instructions with
respect to the matters set forth herein, in each case, with respect to the
Stockholder’s Covered Shares, (ii) has not entered into any voting agreement or
voting trust with respect to any of the Stockholder’s Covered Shares that is
inconsistent with the Stockholder’s obligations pursuant to this Agreement,
(iii) has not granted a proxy or power of attorney with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement and (iv) has not entered into any
agreement or undertaking that is otherwise inconsistent with, or would interfere
with, or prohibit or prevent it from satisfying, its obligations pursuant to
this Agreement.

(c) The Stockholder has all requisite power and authority and has taken all
action necessary in order to, execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Stockholder and
constitutes a valid and binding agreement of the Stockholder enforceable against
the Stockholder in accordance with its terms, subject to the Enforceability
Exceptions.

(d) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by the Stockholder from,
or to be given by the Stockholder to, or be made by the Stockholder with, any
Governmental Authority in connection with the execution, delivery and
performance by the Stockholder of this Agreement, the consummation of the
transactions contemplated hereby or the Merger and the other transactions
contemplated by the Merger Agreement.

(e) The execution, delivery and performance of this Agreement by the Stockholder
do not, and the consummation of the transactions contemplated hereby or the
Merger and the other transactions contemplated by the Merger Agreement will not,
constitute or result in (i) with or without notice, lapse of time or both, a
breach or violation of, a termination (or right of termination) of or a default
under, the loss of any benefit under, the creation, modification or acceleration
of any obligations under or the creation of a Lien on any of the properties,
rights or assets of the Stockholder pursuant to any Contract binding upon the
Stockholder or, assuming (solely with respect to performance of this Agreement
and the transactions contemplated hereby), compliance with the matters referred
to in Section 4(d), under any applicable Law to which the Stockholder is subject
or (ii) any change in the rights or obligations of any party under any Contract
legally binding upon the Stockholder, except, in the case of clause (i) or (ii)
directly above, for any such breach, violation, termination, default, creation,
acceleration

 

3



--------------------------------------------------------------------------------

or change that would not, individually or in the aggregate, reasonably be
expected to prevent or materially delay or impair the Stockholder’s ability to
perform its obligations hereunder or to consummate the transactions contemplated
hereby, the consummation of the Merger or the other transactions contemplated by
the Merger Agreement.

(f) As of the date of this Agreement, there is no action, proceeding or
investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that questions the beneficial or
record ownership of the Stockholder’s Owned Shares, the validity of this
Agreement or the performance by the Stockholder of its obligations under this
Agreement.

(g) The Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement and the representations, warranties, covenants and
other agreements of the Stockholder contained herein.

5. Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder hereby covenants and agrees as follows:

(a) No Solicitation. Subject to Section 6 hereof, prior to the Termination Date,
the Stockholder shall not, and the Stockholder shall instruct and use its
reasonable best efforts to cause its Representatives not to, directly or
indirectly, (i) solicit, initiate or knowingly encourage or knowingly facilitate
any inquiry, proposal or offer which constitutes, or could reasonably be
expected to lead to, a Parent Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish to any Person (other than
Merger Sub, the Company, its Affiliates and their respective Representatives)
any nonpublic information relating to Parent and its Subsidiaries, in connection
with any Parent Acquisition Proposal, (iii) approve or recommend, or make any
public statement approving or recommending, a Parent Acquisition Proposal,
(iv) enter into any letter of intent, merger agreement or other similar
agreement providing for a Parent Acquisition Proposal, (v) make, or in any
manner participate in a “solicitation” (as such term is used in the rules of the
SEC) of proxies or powers of attorney or similar rights to vote, or seek to
advise or influence any Person with respect to the voting of Parent Stock
intending to facilitate any Acquisition Proposal or cause any holder of shares
of Parent Stock not to vote to adopt the Merger Agreement and approve the Merger
or any of the other transactions contemplated thereby, (vi) become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of Parent that takes any action in support of a Parent
Acquisition Proposal or (vii) otherwise resolve or agree to do any of the
foregoing. The Stockholder shall promptly (and in any event within 48 hours)
notify the Company after receipt of any Parent Acquisition Proposal, any inquiry
or proposal that would reasonably be expected to lead to a Parent Acquisition
Proposal or any inquiry or request for nonpublic information relating to Parent
and its Subsidiaries by any Person who has made or would reasonably be expected
to make a Parent Acquisition Proposal and provide to the Company copies of all
material correspondence and written materials sent or provided to the
Stockholder or any of its Subsidiaries relating to such Parent Acquisition
Proposal or such inquiry or proposal. Such notice shall indicate the identity of
the Person making the proposal or offer, the material terms and conditions of
any such proposal or offer and any related financing and, if applicable, the
nature of the information requested pursuant to such inquiry or request.

 

4



--------------------------------------------------------------------------------

Thereafter, the Stockholder shall keep the Company reasonably informed, on a
prompt basis (and in any event within 48 hours), regarding any material changes
to the status and material terms of any such proposal or offer (including any
material amendments thereto or any material change to the scope or material
terms or conditions thereof), and provide to the Company copies of all material
correspondence and written materials sent or provided to the Stockholder or any
of its Subsidiaries relating to such proposal or offer. The Stockholder agrees
that, as of the date hereof, it and its Representatives have ceased and caused
to be terminated any existing activities, solicitations, discussions or
negotiations by the Stockholder or its Representatives with any parties
conducted heretofore with respect to any Parent Acquisition Proposal.

Notwithstanding anything in this Agreement to the contrary, (i) the Stockholder
shall not be responsible for the actions of Parent or its Board of Directors (or
any Committee thereof), any Subsidiary of Parent, or any officers, directors (in
their capacity as such), employees and professional advisors of any of the
foregoing (the “Parent Related Parties”), including with respect to any of the
matters contemplated by this Section 5(a), (ii) the Stockholder makes no
representations or warranties with respect to the actions of any of the Parent
Related Parties, and (iii) any breach by Parent of its obligations under
Section 7.4 of the Merger Agreement shall not be considered a breach of this
Section 5(a) (it being understood for the avoidance of doubt that the
Stockholder shall remain responsible for any breach by it or its Representatives
(other than any such Representative that is a Parent Related Party) of this
Section 5(a)).

(b) The Stockholder hereby agrees not to, directly or indirectly, (i) sell,
transfer, pledge, encumber, assign, hedge, swap, convert or otherwise dispose of
(including by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract or option
with respect to the Transfer of any of the Stockholder’s Covered Shares, or
(ii) take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement; provided, however, that nothing herein shall prohibit a Transfer
to an Affiliate of the Stockholder (a “Permitted Transfer”); provided, further,
that any Permitted Transfer shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to the Company, to assume all of the obligations of the
Stockholder under, and be bound by all of the terms of, this Agreement. Any
Transfer in violation of this Section 5(b) with respect to the Stockholder’s
Covered Shares shall be null and void.

(c) In furtherance of this Agreement, the Stockholder hereby authorizes and will
instruct Parent, promptly after the date hereof, to enter, or cause its transfer
agent to enter, a stop transfer order with respect to all of the Stockholder’s
Covered Shares with respect to any Transfer not permitted hereunder and to
include the following legend on any share certificates for the Stockholder’s
Covered Shares: “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO CERTAIN VOTING AND TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AND
SUPPORT AGREEMENT, DATED AS OF FEBRUARY 12, 2018, BY AND AMONG NATIONSTAR
MORTGAGE HOLDINGS INC., A DELAWARE CORPORATION, AND MICHAEL J. RENOFF. ANY
TRANSFER OF SUCH

 

5



--------------------------------------------------------------------------------

SHARES OF STOCK IN VIOLATION OF THE TERMS AND PROVISIONS OF SUCH VOTING AND
SUPPORT AGREEMENT SHALL BE NULL AND VOID AND HAVE NO FORCE OR EFFECT
WHATSOEVER.” The delivery of such securities by the delivering party shall not
in any way affect such party’s rights with respect to such securities.

(d) In the event that the Stockholder intends to undertake a Permitted Transfer
of any of the Stockholder’s Covered Shares, the Stockholder shall provide notice
thereof to the Company and shall authorize Parent to, or authorize Parent to
instruct its transfer agent to, (i) lift any stop transfer order in respect of
the Stockholder’s Covered Shares to be so Transferred in order to effect such
Permitted Transfer only upon certification by the Company that the written
agreement to be entered into by the transferee agreeing to be bound by this
Agreement pursuant to Section 5(b) hereof is satisfactory to the Company and
(ii) re-enter any stop transfer order in respect of the Stockholder’s Covered
Shares to be so Transferred upon completion of the Permitted Transfer.

(e) The Stockholder hereby authorizes Parent to maintain a copy of this
Agreement at either the executive office or the registered office of Parent.

6. Further Assurances. From time to time, at the Company’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
the Company, Parent or any of their respective successors and assigns relating
to the negotiation, execution or delivery of this Agreement, the Merger
Agreement or the consummation of the transactions contemplated hereby and
thereby; provided, that this Section 6 shall not be deemed a waiver of any
rights of the Stockholder or its Affiliates for any breach of this Agreement or
the Merger Agreement by the Company or its Affiliates.

7. Disclosure. The Stockholder hereby authorizes Parent and the Company to
publish and disclose in any announcement or disclosure required by the SEC the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement; provided, that prior to any such
publication or disclosure Parent and the Company have provided the Stockholder
with an opportunity to review and comment upon such announcement or disclosure,
which comments Parent and the Company will consider in good faith.

8. Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in Parent’s capital stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Owned Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

6



--------------------------------------------------------------------------------

9. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by the Company and the Stockholder.

10. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by email (with confirmation
of receipt) or sent by a nationally recognized overnight courier service, such
as Federal Express, to the parties hereto at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 11):

(i) if to the Stockholder, to it at:

Michael J. Renoff

800 Fifth Avenue, Suite 4100

Seattle, Washington 98104

Email:         MRenoff@scogcap.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:         Lee Meyerson

                          Elizabeth A. Cooper

Email:               lmeyerson@stblaw.com

                          ecooper@stblaw.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention:          Kerry E. Berchem

Email:               kberchem@akingump.com

 

7



--------------------------------------------------------------------------------

(ii) if to the Company, to it at:

Nationstar Mortgage Holdings Inc.

8950 Cypress Waters Blvd.

Coppell, TX 75019

Attention:     Office of the General Counsel

Email:           tony.villani@NationstarMail.com

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention:    Kevin M. Schmidt

Email:         kmschmidt@debevoise.com

12. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares of the Stockholder. All
rights, ownership and economic benefits of and relating to the Covered Shares of
the Stockholder shall remain vested in and belong to the Stockholder, and the
Company shall have no authority to direct the Stockholder in the voting or
disposition of any of the Stockholder’s Covered Shares, except as otherwise
provided herein.

13. Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
hereof and thereof.

14. No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of the Company in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein, and
the parties hereto hereby further agree that this Agreement may only be enforced
against, and any Proceeding that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against, the Persons expressly named as parties hereto.

15. Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to conflicts of laws
principles or rules to the extent such principles or rules are not mandatorily
applicable and would require or permit the application of the Law of any
jurisdiction other than the State of Delaware.

(b) In addition, each of the parties (i) consents to submit itself, and hereby
submits itself, to the personal jurisdiction of the Court of Chancery of the
State of Delaware and any federal court located in the State of Delaware, or, if
neither of such courts has subject matter jurisdiction, any state court of the
State of Delaware having subject matter jurisdiction, in the

 

8



--------------------------------------------------------------------------------

event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and agrees not to plead or claim any objection to the laying of
venue in any such court or that any judicial proceeding in any such court has
been brought in an inconvenient forum, (iii) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Court of Chancery of the State of
Delaware and any federal court located in the State of Delaware, or, if neither
of such courts has subject matter jurisdiction, any state court of the State of
Delaware having subject matter jurisdiction, and (iv) consents to service of
process being made through the notice procedures set forth in Section 11.

(c) EACH OF THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

16. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

17. Enforcement. The rights and remedies of the parties shall be cumulative with
and not exclusive of any other remedy conferred hereby. The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, including the
Stockholder’s obligations to vote its Covered Shares as provided in this
Agreement, in the Court of Chancery of the State of Delaware or, if under
applicable law exclusive jurisdiction over such matter is vested in the federal
courts, any federal court located in the State of Delaware, without proof of
actual damages or otherwise (and each party hereby waives any requirement for
the securing or posting of any bond in connection with such remedy), this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties (i) consents to submit itself, and hereby
submits itself, to the personal jurisdiction of the Court of Chancery of the
State of Delaware and any federal court located in the State of Delaware, or, if
neither of such courts has subject matter jurisdiction, any state court of the
State of Delaware having subject matter jurisdiction, in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
agrees not to plead or claim any objection to the laying of venue in any such
court or that any judicial proceeding in any such court has been brought in an
inconvenient forum, (iii) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the Court of Chancery of the State of Delaware and any federal
court located in the State of Delaware, or, if neither of such courts has
subject matter jurisdiction, any state court of the State of Delaware having
subject matter jurisdiction, and (iv) consents to service of process being made
through the notice procedures set forth in Section 11.

 

9



--------------------------------------------------------------------------------

18. Severability. If any term or other provision of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms and
provisions of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, so long as the economic and legal
substance of the transactions contemplated hereby, taken as a whole, are not
affected in a manner materially adverse to any party hereto. Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

19. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, it being understood
that each party need not sign the same counterpart. This Agreement shall become
effective when each party shall have received a counterpart hereof signed by all
of the other parties. Signatures delivered electronically or by facsimile shall
be deemed to be original signatures.

20. Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

21. Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of Parent, and not in any other capacity and this Agreement shall
not limit or otherwise affect the actions of the Stockholder in his or her
capacity, if applicable, as an officer or director of Parent or any other
Person.

 

10



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

NATIONSTAR MORTGAGE HOLDINGS INC. By:  

/s/ Jay Bray

  Name: Jay Bray   Title: Chairman, President and Chief             Executive
Officer

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

/s/ Michael J. Renoff

Michael J. Renoff

[Signature Page to Voting and Support Agreement]